


110 HCON 257 IH: Expressing concern regarding arms transfers

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 257
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2007
			Ms. Ros-Lehtinen (for
			 herself, Mr. Engel,
			 Mr. Pence,
			 Mr. Wexler, and
			 Mr. Gallegly) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing concern regarding arms transfers
		  to Iran and Syria by the Russian Federation and entities in the Russian
		  Federation and urging the President of the United States to implement sanctions
		  against such entities found to be in violation of United States law prohibiting
		  arms transfers to Iran and Syria.
	
	
		Whereas arms transfer agreements between the Russian
			 Federation and Iran from 2002 through 2005 have been valued in total at
			 $1,700,000,000 and arms transfer agreements between the Russian Federation and
			 Syria over the same period have been estimated at over $800,000,000;
		Whereas the Russian state-owned arms selling agency,
			 Rosoboronexport, has sold and delivered to Iran 30 anti-aircraft missile
			 systems (known as the Tor M1 missile), worth over
			 $1,000,000,000;
		Whereas Russia has agreed to upgrade Iran’s MiG-29 fighter
			 aircraft and Su-24 jets, the latter aircraft having the capability to carry
			 nuclear weapons;
		Whereas reports indicate that Syria has test-fired a
			 Russian-built Scud D short-range ballistic missile with a range
			 of 440 miles;
		Whereas in January 2007, Valery Kashin, chief of the
			 Engineering Design Bureau (KBM), a leading defense enterprise in Russia, stated
			 that Russia had met all of its commitments under a 2005 contract to supply
			 Syria with Strelets antiaircraft missile systems;
		Whereas it has been reported that Russia plans to sell
			 S–300 missiles to Iran and Su-30 fighter jets to Syria via Belarus and that
			 Russia is planning to provide Syria with Iskander missiles and MiG-29 fighter
			 jets;
		Whereas reports indicate that Syria recently entered into
			 an agreement with Russia worth $730,000,000 for over 50
			 Pantsyr-S1E self-propelled short-range gun and missile systems
			 and that Syria has agreed to supply Iran with at least 10 of the purchased
			 systems;
		Whereas in June 2007 it was reported that Rosoboronexport
			 may start delivery of 5 MiG-31E fighter jets to Syria, under a deal estimated
			 to be worth $1,000,000,000;
		Whereas according to a 2003 unclassified report of the
			 Central Intelligence Agency to Congress, Russian entities during the
			 reporting period continued to supply a variety of ballistic missile-related
			 goods and technical know-how to countries such as Iran … . Iran’s earlier
			 success in gaining technology and materials from Russian entities helped to
			 accelerate Iranian development of the Shahab-3 MRBM, and continuing Russian
			 entity assistance has supported Iranian efforts to develop new missiles and
			 increase Tehran’s self-sufficiency in missile production.;
		Whereas Iran and Syria are the most active state sponsors
			 of terrorism in the world and reports indicate that they have provided the
			 organizations known as Hezbollah and Hamas with weapons, as well as financing,
			 training, and political support;
		Whereas Hezbollah and Hamas have been designated as
			 foreign terrorist organizations by the United States Department of State since
			 2001, and as specially designated global terrorist organizations since 2002,
			 with Hezbollah and Hamas bearing responsibility for the murder of dozens of
			 United States citizens;
		Whereas reports indicate that, during the conflict between
			 Israel and Lebanon in the summer of 2006, Iran and Syria provided Hezbollah
			 with weapons that included Russian-built anti-tank rocket-propelled grenades
			 and Russian-made missiles such as the Kornet AT–14 that were used by Hezbollah
			 to attack Israel;
		Whereas military experts claim that Hezbollah extremists
			 have accumulated 10,000 to 15,000 rockets, mostly Soviet 122mm BM–21 artillery
			 projectiles, known by the term Katyusha;
		Whereas reports indicate that arms continue to be smuggled
			 out of Syria to Hezbollah in Lebanon; and
		Whereas transfers of arms to Iran and Syria by the Russian
			 Federation and Russian entities therefore pose a threat to peace and stability
			 in the Middle East: Now, therefore, be it
		
	
		That Congress—
			(1)expresses strong
			 concern over Russia’s continued arms sales to Iran and Syria, which are
			 state-sponsors of terrorism;
			(2)urges the
			 Government of Russia to immediately cease the sale and transfer of arms to Iran
			 and Syria;
			(3)urges the
			 President of the United States to use the authority available to the President
			 to implement sanctions on Russian entities engaged in arms sales to Iran or
			 Syria under the Iran, North Korea, and Syria Nonproliferation Act, the
			 Iran-Iraq Arms Non-Proliferation Act of 1992, and Executive Orders 13094 and
			 13882; and
			(4)urges the
			 Government of Russia to play a constructive role in establishing peace and
			 security in the Middle East.
			
